 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDHouse of AdlerandRetail Store Employees'Union,Local 480,AFL-CIO. Cases 37-CA-853, 37-CA-866, and 37-CA-867October 1, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn May 29, 1973, Administrative Law Judge LeoF. Lightner issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief. The General Counsel filed ananswering brief. After the Board's reception of briefs,Respondent filed a "Motion for Acceptance of Settle-ment" with an attached affidavit by Respondent'scounsel and "Agreement and Dismissal of Com-plaint." Both the General Counsel and the ChargingParty then filed statements in opposition toRespondent's motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,the Respondent's Motion for Acceptance of Settle-ment Agreement, and the statements in opposition toRespondent'smotion and has decided to denyRespondent's motion I and to affirm, the rulings,2findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, House of Adler, Honolu-lu,Hawaii, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Administrative Law Judge: This pro-ceeding was heard before me in Honolulu, Hawaii, onMarch 26, 27, and 28 and April 9 and 10, 1973, on theconsolidated complaint of General Counsel, as amended,and the answer, as amended, of House of Adler, hereinreferred to as Respondent.' The complaint alleges violationsof Section 8(a)(3) and (1) and Section 2(6) and (7) of theLabor Management Relations Act of 1947, as amended, (61Stat. 136; 65 Stat. 601; 73 Stat. 519; 29 U.S.C. 151,et seq ),herein called the Act. The parties waived closing arguments,and briefs filed by the General Counsel and Respondenthave been carefully considered.Upon the entire record,' and from my observation of thewitnesses, I make the following:1 In denying this motion, we noteinter ahathat. as General Counsel andCharging Party point out, Respondent's proposed settlement has not beenaccepted either by any of the other parties to this proceeding or by any ofthe employees found victims of Respondent's discrimination2Respondent has excepted to the Administrative Law Judge's refusal togrant an extension of the hearing to allow Mrs Adler (the former FrancesL Kelley) to testifyWe have reviewed the record and find no error in hisrulingThe original complaint and noticeofhearing, dated December 12,1972, initially set the hearing for March 6, 1973 In a letter dated January29, 1973, counsel for Respondent requested that the hearing be rescheduledfor the last week of April because "essential witnesses" in the Respondent'scase would be on an around-the-world buying trip In an order consolidatingcases, consolidated amended complaint, and amended notice of hearing,datedMarch 1 1973 the hearing was rescheduled for March 26, 1973During the course of the hearing, the Administrative Law Judge granted acontinuance to April 9 in order to allow the Adlers to testify The Respon-dent, asserting that Mrs Adler (Kelley), who had undergone certain medicalexaminations during the course of the Adlers' business trip, would be inDenver, Colorado to obtain advice from the Adlers' physician and a memberof her family concerning her medical probelms sought a continuance toApril 16 1973 These circumstances plainly indicate that the AdministrativeLaw Judge's refusal of Respondent's request was not amabuse of his discre-tion, and we so find In addition, we note that no application was made inthis proceeding to take deposition testimony as provided in Sec 102 30 of theBoard's Rules and Regulations Serves 8, as amended, and that Respondentpresented no reason why such application was not made3The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record and findno basis for reversing his findingsFINDINGS AND CONCLUSIONSIBUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and I find thatRespondent is an Hawaii corporation engaged in the retailsale of jewelry. During the 12-month period immediatelypreceding the issuance of the complaint, a representativeperiod, Respondent, in the course and conduct of its busi-ness operations received gross revenues in excess of$500,000. During the same period, in the course and con-duct of its business operations, Respondent purchased jew-elry products at places located outside the State of Hawaiivalued in excess of $50,000.A charge was filed on November 3 in Case 37-CA-853 A charge wasfiled on December 14 in Case 37-CA-866 A charge was filed on December15 in Case 37-CA-867 A complaint was issued on December 12, an amend-ed complaint was issued on March 1, and amended during the hearing Thedates herein from July to December'are 1972; and from January-to Marchare 1973, except where otherwise indicated2General Counsel filed a motion to correct errors in the-transcript Re'spondent has filed an opposition to some of these corrections GeneralCounsel's motion is directed to obvious errors and is granted [Certain othererrors are corrected as detailed in the slip opinion l206 NLRB No. 47 HOUSE OF ADLER229The complaint alleges, the answer admits, and I find thatRespondent, at all times material, has been an employerengaged in commerce and in operations affecting com-merce, within the meaning of Section 2(2), (6) and (7) of theAct.IITHE LABORORGANIZATION INVOLVEDIt is undisputed, and I find, thatRetail Store Employees'Union, Local 480, AFL-CIO,herein referred to as theUnion,is, and at all times material has been,a labor organi-zation within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe IssuesThe principal issues raised by the complaint andanswer,as amended, and litigated at the hearing, are whether theRespondent: (1) engaged in conduct constituting interfer-ence, restraint, and coercion by (a) Frances L. Kelley, here-inKelley,creating an impression of surveillance ofemployee union activity, on or about November 6, or (b) byKelley interrogating employees relative to their union activ-ity on November 7 or November 9, or (c) by Kelley threat-eninga breakdown in employer-employee relations wouldoccur if the employees selected the Union as their bargain-ing representative, on or about November 9, or (d) by Kel-ley directing an employee not to sign an authorization cardfor the Union on or about November 9, or (e) by Kelley, atRespondent's president's residence, creating the impressionof surveillance, in November or December, or (f) by Kelleywarning employees not to talk to union representatives andnot tosign unionauthorization cards on November 6 orNovember 9, or (g) by Kelley interrogating employeesabout their union activity in the middle of November andDecember 1, or (h) by Kelley, in late November or earlyDecember, at Respondent's president's home, or Decem-ber 13 at Respondent's premises, threatening to sellRespondent's business and close its operations in reprisalfor employees selecting the Union as their collective-bar-gaining representative, or (i) by Jacques H. Adler and Kel-ley promising an employee an increase in salary to inducehim to vote against the Union on or about December 1, or(j) by Kelley interrogating employees as to how they votedin a Board election on December 13, or (k) by Kelley threat-eningto withhold promised Christmas bonuses because theemployees selected the Union as their collective-bargainingrepresentative on December 13, or (1) by Kelley demandingthat employees pay all outstanding charge accounts therebychanging the terms of repayment, because employees hadselected the Union as their collective-bargainingrepresenta-tive on December 13, or (m) by Adler issuing warning lettersto Kim Lee because he engaged in union activities on Feb-ruary 12 and February 16; or (n) whether Respondent wasdiscriminatorilymotivated and thus engaged in conductviolative of-Section 8(a)(3) and (1) by. (a) the discharges ofNancy Bermudez, Jessica Lloyd, or Diane Griffith on No-vember 2, or George Moore on-Deceiliber 13, or (b) increaeIing the salary of an"employee to persuade him to abandonhis, union- activities and vote against the Union on Decem-ber 1, or (c) by Kelley interfering with and preventing Lloydfrom completing sales from which she would have receivedcommission income because of her union activites on De-cember 17, or (d) by reducing the hours of Bermudez, on orabout December 25, as a reprisal for her union activities.Respondent denies the commission of any unfair laborpractice.Respondent asserts that the three discharges onNovember 2 were for cause, and that Moore voluntarily quithis employment on December 9.Supervisory PersonnelThe complaintalleges,the answer admits, and I find thatJacques H. Adler, herein Adler, president and chairman ofRespondent, at all times material, is and hasbeen an agentof Respondent within the meaning of Section 2(13) of theAct, and a supervisor within the meaning of Section 2(11)of the Act.The complaint alleges and the answer denies that Kelley,general manager, was an agent and supervisor. The evi-dence relative to this issue is next set forth.Lloyd credibly related that she was hired by Kelley inSeptember. The evidence establishes, as set forthinfra,thatBermudez, Lloyd, and Griffith were discharged by Kelleyon November 2. Adler acknowledged that Kelley, at alltimes material herein, was store manager at the Honolulustore.Respondent is inconsistent in contending that KimLee, asassistantstoremanager, was a supervisor, whileassertingthat Kelley was not. It is undisputed that whenKelley was at the store, she prepared the schedules of hoursof work for the employees. She also granted employee re-quests for time off, and changes in schedules.Accordingly, for the reasons stated, I find that Kelley atall times material was a supervisor within themeaning ofSection 2(11) of the Act.I turn next to the question of whether and when Kim Leewas a supervisor.3Lee credibly related that he was initially employed byRespondent in February 1972 as a part-timesalesman. Hewas not hired as a full-time employee until July 17. Lee, whois 24 years of age, commenced work in a jewelry shop inBangkok at the age of 14, in 1963. He was branch managerof a jewelry store, identified as Johnny's Gems in Thailand,in1967and 1968. Lee related that 90 percent of his time,in Respondent's employment, has been spent in selling mer-chandise to customers. He also cleaned up the shop, vacu-umed the floor, cleaned showcases, and prepared work tobe repaired or reset by independent jewelers.It is undisputed that Adler and Kelley left on a trip toTokyo and Hong Kong on October 22. Adler acknowledgedthat he appointed Lee as assistant manager the day prior totheir departure, October 214 It is undisputed that Lee madeout the work schedules for the employees commencing Oc-3The name Kim Lee is an adopted name Lee, who is Chinese, related hisfullnameisPrachuab Charoensuk. For ease of reference he is referred'toherein as Lee° I do not credit Adler's recitation that Lee had been given the authorityof assistant manager prior to their trip which started early July and continueduntil Labor Day. Adler acknowledged no employees were advised of Lee'spurported promotion in July. It is undisputed, in this record, that Lee was-Continued 230DECISIONSOF NATIONALLABOR RELATIONS BOARDtober 22, and may have continued to do so, with the approv-al of Kelley, between November 5 and December 18.On December 18, Respondent posted a notice "To allemployees," over the signature of Adler, advising that JoAnn Courtney was promoted to a new position of supervisorof personnel. The letter states,inter alia:"Mrs. Courtneywill be in charge of our entire operation here in my absenceand will report directly to me. She has full supervisory au-thority and the effect of her decisions and direction will bethe same as mine."Lee credibly related that he has not made out work sched-ules since shortly after the Board election, which was heldon December 13. Lee related that Kelley made out theschedule when she was there, and made out a permanentschedule, which no one was to change, when Adler andKelley left on a trip, on December 25.1Accordingly, for the reasons set forth, I find that Lee wasa supervisor, within the meaning of Section 2(11) from theperiod commencing October 22 and ending December 18.I also find he was not a supervisor before or after thosedates.Backgroundand Sequence of EventsAdler related that he is president of Respondent, andchairman of the House of Adler, Ltd. It appears thatRespondent's headquarters are in Denver, Colorado, whileHouse of Adler, Ltd. is located in Hong Kong. Adler de-scribed his business as that of diamond wholesalers, withbuying offices in Belgium, out of which merchandise is dis-tributed to offices and distributors in Okinawa, Guam,Hong Kong, and Japan. Respondent formerly was the who-lesaler in Hawaii to military installations and discount de-partment stores. Respondent has a chain of stores in theUnited States, which have been purchased and are operatedin the name of various sellers. However, we are herein con-cerned only with the store located in Honolulu, a retailoutlet.Adler related that he and Kelley made a trip covering themonths of July and August and ending on Labor Day. Onthis trip they visited Japan, Okinawa, Taiwan, Hong Kong,Bangkok, Singapore, Tel Aviv, London, Antwerp, and NewYork. They then visited stores in Texas and the office inDenver. They were in Honolulu from September 5 untilapproximately noon on Sunday, October 22, when they lefton another trip, during which some of the discharges whichare the subject of this litigation occurred.Adler asserted that he was advised, in October, by hisCPA and vice president, identified as Jerry Epstein, thatRespondent was facing a loss of $150,000 for the year. Ep-stein requested a meeting which was held in Honolulu, in-ferentially in the second or third week of October.On October 21, Nancy Bermudez, alleged discriminateeonly a part-time employee until July 17. There is not a scintilla of evidencethat Lee exercised any of the duties of a supervisor prior to October 22I find it unnecessary to determine if the employees were advised of Lee'spromotion, on October 21. Adler was uncertain and unconvincing5 I do not credit the recitation of Adler that Lee was still supposed to takecare of schedules after December 18herein, confronted Adler in what is described as a lunch-room, which is also the stockroom. She asked for a raise.Bermudez asserted that Adler became upset and startedyelling at her. Adler advised her that she did not need araise, that she was making enough already, and that Re-spondent didn't need her, and that she could leave the storeimmediately. Adler asserted he would advise Kelley that shehad been discharged and they would send her paycheck.Bermudez then talked to Kelley and advised her as towhat had happened. Kelley advised Bermudez that Kelleydid not want her to leave, that she was a valuable employee,and that Kelley would talk to Adler. Bermudez returned toher duties.At the end of the day, after the customers had left, Adlerhad a meeting with all the employees, including Bermudez.Bermudez credibly related that Adler advised all of theemployees that if they were not satisfied with what theywere being paid, they could leave and seek employmentelsewhere.bMargaret Diane Griffith, alleged discriminatee herein,was employed as a sales clerk from June until her discharge:on November 2. Griffith did not work on Saturday,. October21.On Monday, October 23, Bermudez advised Griffithrelative to the events of Saturday. Griffith suggested that theemployees should look into the possibility of obtaining aunion. Griffith then discussed this possibility with GeorgeMoore, Kim Lee, Jessica Lloyd, and Ellen Sellen.7 Griffithmet with Tom Glenn, International representative for theUnion, at lunch on Wednesday, October 25, and signed anauthorization card. Kim Lee also attended the luncheon,but arrived late and was not aware of the fact that Griffithhad signed an authorization card. On Saturday, October 28,a meeting was held with Glenn which was attended byLethiCue, Lloyd, Bermudez, Moore, Griffith, and Lees Itappears undisputed that it was Griffith who advised eachemployee of the meeting with the Union.On Monday, October 30, the Union filed a petition forelection. The unit requested was: All employees of the em-ployer employed on the Island of Oahu, excluding confiden-tial employees, guards and/or watchmen, and supervisorsas defined in the Act. The petition represents that there wereeight such employees.An election was held on December 13. The tally of ballotsreflects 6 votes for the Union, 1 opposed, and 3 challengedballots, with 10 eligible employees. On December 20, theRegional Director issued a certification of representative inCase 37-RC-1797.6Adler acknowledged advising Bermudez that she had had threeraises inless than 9 months, that he faced a horrible predicament, and that this wasnot the time to discuss a raise Adler acknowledged having a meeting withthe employees, advising them that business was poor, and that he did notwant to be harassed every time he came to Honolulu. Adler acknowledgedadvising the employees if they were not satisfied, they could look elsewherefor work7The only other employees at this time identified in the record are Mar-guerite LethiCue, a Vietnamese, and Jo An Courtney, the bookkeeper How-ever, there were some part-time employees6Lee related that he had signed an authorization card at the luncheonmeeting on October 25, after Griffith had left. HOUSE OF ADLER231Events Relative to theDischarges of November 2It is undisputed that Adler and Kelley left Honoluluabout noon on Sunday, October 22, for Tokyo and HongKong, and returned to Honolulu on Sunday, November 5,about noon. It is, patent from the record that, during thesetrips,Adler and Kelley were in frequent communicationwith the Honolulu store and the Denver headquarters bytelephone and telex. The record reflects the time differencebetween Tokyo and Honolulu is 1 day, less 5 hours. In otherwords, 12 o'clock noon, November 2 in Honolulu would be7 a.m., November 3, in Tokyo.Lee asserted he was confronted with mixed emotions,explaining that he did not like the way Respondent wastreating the employees, but felt a duty to report the unionactivities. Lee credibly related that, on October 25, he wrotea letter to the Adlers advising that he suspected union activi-ty was going on, and that he had seen Griffith with a manwho worked for the Union. The letter was mailed to theHilton Hotel in Tokyo .9Lee credibly related that on Monday, October 30, hefound a book outlining the benefits of belonging to theUnion in the stockroom which he then showed to Courtney.Lee asserted he advised Courtney that someone must haveattended the union meeting, that Griffith was the leader.Lee related he then wrote a letter, which Courtney typed,and which was mailed to the Adlers in Tokyo. Lee relatedthat in the letter he advised Adler that Moore, Bermudez,and Lloyd had attended a union meeting.109 f do not credit the assertion of Adler that he never received this letter10Courtney was not questioned about this letter However, her assertionthat she knew nothing about union activities until after November 2 consti-tutes a denial of Lee's recitation. To the extent the testimony of Courtneyisat variance with that of Lee, I credit LeeAdler acknowledged receiving communications from Lee while he was inTokyo between October 22 and November 5 Adler asserted that Lee's letteradvising the identity of the employees who attended the union meeting neverreached him, and that he first learned of the union activities of employeesafter his return to Honolulu on November 5 Adler was then self-contradic-tory as indicated by the following recitationsQ Now, did you ever receive the letters from Kim Lee, discussing theunion activities of certain employees'A NoQ You never received this9A No The only-we were really faced with all of these union activi-tieswhen we came back, which was on the 5th, and he discussed it onlong distance with Fran Kelley In turn, she explained it to me, that theyhad union activities, and what did I think about it, and I told her notto get excited, that we would be back in a few days, and we would faceit thenJUDGE uoirmeRWhen did he explain to her that there were union activi-ties on long distance, while you were in Tokyo9THE wm+ESSWhile we were in Tokyo, yes, sirJUDGE6uGHTNER So he did tell her about the union activities while youwere in Tokyo9THE wm+ESS YesQ (By Mr Berkowitz) Now, did Miss Kelley tell you about herconversation with Kim9 Did she tell you.who had attended union meet-ings9A No That was revealed to us on the afternoon of the 5th, on Sundaythe 5th, when we came hackLater, Adler gave the following recitationQ You say that Mrs Adler did talk to you about a conversation withKim and the Union on your trip back to Honolulu9A YesQ What did Mrs Adler say about the Union on that trip?Lee credibly related that on the afternoon of Thursday, -November 2, Honolulu time, around 1 p.m., Courtney hada telephone conversation with Adler or Kelley, who were inTokyo. He asked Courtney to ask Adler if Adler had re-ceived letters Lee had mailed. Lee asserted that Courtneymade the inquiry and advised him that Adler had respondedin the affirmative. During the same telephone conversation,Lee talked to Kelley, who asked him which union he wastrying to organize. Lee responded that it was the RetailClerks International. Kelley then inquired as to who hadattended the meeting, and Lee responded, Griffith, Lloyd,Bermudez, and Moore. Kelley then asked Lee if he hadattended. Lee acknowledged he lied and stated he had not.Kelley then asked who else had attended the meeting, andLee responded that he did not know. This terminated theconversation.Lee credibly related that 2 minutes later, there was anoth-er call from Tokyo and Kelley advised him, "I want you tofire Diane [Griffith], Nancy [Bermudiz], and Jessica [Lloyd],right now." Lee asked the reason for the discharges. Leerelated that Kelley advised, "We want to cut the overhead.We want to cut the company expenses " Lee responded thatthey had just hired David Peterson and it did not makesense to fire the three named to cut expenses. Lee crediblyrelated that Adler then talked to him and advised, "Wedon't need those people. You, me and Fran and David, wecan run the business.""It is undisputed that Lee then called Griffith, Lloyd, andBermudez into the office and advised them that Kelley hadinstructed him to terminate them.12 The employees inquiredif they should leave then or work the balance of the day. Itis undisputed' that Lloyd was scheduled to work until 5:30p.m. and the other two until 8:30 p.m. Lee suggested theyfinish the workday. After 5:30 p.m., Honolulu time, thereA She just quoted tome that Kim had suspected that the employees,all of them, went to a meeting of the Union He cited all the people whowent, Marguerite [LethiCue] and Jessica [Lloyd], and Nancy [Bermudez]and Mr Moore and Diane Griffith, andhe mentioned that theyall went,that he went, too, and he went as an observer, and we droppedit at that,and that was the end of it It was no big deal We haveunions in many,many of our stores in other areas We had HolidayMart here in townfor several years They are a unionJUDGE LIGHTNERBut she did tell you that Kim had toldher this in atelephone conversation9 Is that what you are testifying9THewriHESSOn the plane, when we came hack, that is right According-ly, I do not credit the recitation of Adler that he and Kelley had noknowledge of union activities until their return on November 5Adler related that he and Kelley left Honolulu, on Sunday, October 22,and went to Tokyo to organize a Belgian Fair in a local department store.They left for Hong Kong on Monday, October 30, and returned to Tokyoon November 2, which was November 1, in Honolulu, arriving at their hotelin late afternoon Adler could not recall if there was mail or telexmessageswaiting for himAdler acknowledged that on the morning of November 3, which would bethe afternoon of November 2, Honolulu time, he had a meeting which hedescribed as a clinic or seminar, for employees of the department store, inhis hotel room Adler acknowledged that Kelley was present. Adler acknowl-edged there was a telephone conversation between Kelley and Lee Adleracknowledged his meeting was recessed during the telephone conversation,and that he was present during that time Adler asserted that the difficultywas related to a wage-hour problem, set forthinfraAdler asserted that Kelleyadvised that Lee was complaining that some of the employeeswere givinghim a problem and he didn't have authority, and thereupon Kelley advisedhim to fire the people who would not listen to him Adler denied talking toLee at that time On these conflicts I credit LeeKelley did not appear as a witness for reasons explicatedinfra12The four named so testified 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas another telephone call from Tokyo. Kelley inquired ofLee as to what the employees said when they were fired. Leeresponded they all laughed. Kelley inquired if they were stillthere. Lee advised that Lloyd had left but that Griffith andBermudezwere still there. Kelley then instructed Lee to putthe two named employees on the telephone, which he did.Griffith related that Kelley advised her, "Get off the prem-ises in two minutes and you can expect to be sued by us."Bermudez credibly related that she was advised, by Kelley,to leave the store immediatelyor else shewould have alawsuit onher hands. Both employees then left.The following day, November 3, at the instruction of Lee,Courtneysent a telexto Adler advising that since they hadfired three people, they did not have enough employees tostay open late or to be open on Sunday. Lee requestedadvice. Lee related that Adler, by telex, advised that hecould close on Sunday, or, alternatively, he could schedulepeople to work overtime in order to stay open on Sunday.Respondent's Purported DefensesAdler sought to establish that his understanding of Lee'scommunications was related to an investigation of Respon-dent by the Wage-Hour Division of the Department of La-bor, and that he did not understand that a union wasinvolved.Adler incorrectly asserted that Bennett, of theWage-Hour Division, had started that division's investiga-tion prior to Adler's departure, on October 22. When coun-sel for General Counsel advised Adler that Bennett hadadvised counsel that he did not start his investigation ofRespondent until October 31, Adler acknowledged that hehad not met Bennett, or talked to him relative to that inves-tigation, until after his return, on November 5.Adler sought to assert that the discharges were motivatedby reason of insubordination. Adler asserted that Kelleyadvised Lee that if the employees did not listen to his com-mands he had to dismiss them. Thus, the Respondentsought to establish that the decision was Lee's and not thatof Kelley. I find no substance or merit to this contention.i3Reinstatement of Bermudezand Lloyd-Asserted Reasons forFailure to ReinstateGriffithIt is undisputed that Bermudez was reemployed by Re-spondent, on November 7. The facts relative to that rein-statement are next set forth.Bermudez credibly related that Kelley called her at homeand apologized for having discharged her, asserting it wasa misunderstanding. Kelley requested Bermudez to have13Adler was first uncertain,then acknowledged receiving a telex fromHonolulu, on the evening of November 2 Tokyo time, which was NovemberI in Honolulu, which reads as follows,Labor Department investigating us because several have complained oftheir new hours.Possible union problems. Employees being interviewed,Thursday, Friday and Monday. Denver informed already. Letter re.-thismailed yesterday Suggest you return as soon as possible.Itwas the following morningthat Kelleymade the inquiry of Lee set forthsarprklunch with her on Monday, November 6, which she did.During the lunch, Bermudez related, Kelley advised thatshe knew the troublemaker was Griffith, and that they neverhad any problems prior to Griffith's working for Respon-dent.It is undisputed that Lloyd was reinstated on November9. The circumstances of her reinstatementare nextset forth.Lloyd credibly related that she went to Respondent'sstore to pick up her paycheck on Tuesday, November 7. Atthat time, Kelley offered her a part-timejob. Lloyd re-sponded that she would let her know. When Lloyd called toadvise Kelley she would not accept part-time work, Kelleywas not there. Lloyd then so advised Lee. Later the sameday or the following day, Lee advised Lloyd that Kelley hadagreed that she should work full time. She returned onNovember 9.11Adler related a variety of reasons as the basis forRespondent's failure to reemploy Griffith. Adlerassertedthat in September Griffith came to him and requested thatshe be reinstated. Adler asserted that Griffith admitted thatKelley had good cause for firing her, advised him that itwould not happen again, and requested that he plead hercase with Kelley. Adler asserted that he had advised Griffithto have lunch with Kelley and ascertain if Kelleywas willing"to take you back on probation." Adler, then asserted thatGriffith had not been discharged, but had beengiven a f-or 2-week notice.Griffith credibly related that, on September 1, while theAdlers were still on their summer trip, she considered pur-chasing a diamond pendant and a diamond ring. Griffithasserted that Sato Falk, a salesclerk, wrote out a sales slipon September 1. Griffith explained that she was given thewhite copy and the pink and yellow copies go to the book-keeper, one for the Honolulu office and one for the Denveroffice.Griffith asserted that she deposited a diamond,which she owned, as a down payment. When Kelley re-turned on September 5, she called Griffith a thief becauseshe had worn the pendant. Griffithassertedthat she did nottalk to Kelley because Kelley was extremely agitated. Kel-ley took the ring away from Griffith, and advised Griffiththat she was giving her 2 weeks' notice. Griffithasserted sheleft the premises for approximately 2 hours, and then calledAdler, and inquired if he was aware of the situation. Griffithasserted that Adler advised her that itwas amisunderstand-ing and that she should return to work, which she did.Griffith acknowledged that Adler suggested that Griffithshould discuss the misunderstanding with Kelley.WhenGriffith attempted to approach Kelley, Kelley refused todiscuss the matter. Several days later, Griffith advised Adlerthat she wanted time to look for another position. Adlerconvinced her that she should stay, that she wasdoing ani4Adler explained the reason for these reinstatements. Adler asserted thekind of infractions that had happened with Bermudez "were things that wecould straighten very easily"Adler then asserted that Bermudez' shortcom-ings were that she had nine children and her husband was in ill health, andthis resulted in an excessive use of the telephone,during working hours, byBermudez Adler asserted that when Bermudez stated she would rectify thiserror, "that was the end of it " There is no evidence that Bermudez Was everwarned of this alleged deficiency prior to her dischargeAdler described the infractions of Lloyd as "extremely mild." " Adler thenstated, "There was really nothing for us to get excited about. There wasn'tany=reason why she couldn't be reinstated right away" HOUSE OF ADLER233excellent job and had a future with Respondent, and thathe was certain things could be straightened out with Kelley.Griffith and Kelley then reconciled their differences. Theassertion of Griffith that she received a raise in October isundisputed and is credited. It is patent that Griffith was notdischarged in September,15Interference,Restraint,and CoercionIt is alleged that on November 6, Kelley created the im-pression to an employee that Respondent was engaging insurveillanceof employee union activity.Bermudez related that, on November 6, Kelley advisedBermudez that Kelley knew that the troublemaker was Grif-fith, that they had never had any problems before Griffithstarted working for Respondent.It is alleged that on November 7 and November 9 Kelleyinterrogated employees about their union activity. It is alsoalleged that on November 9, Kelley threatened a break-down in employer-employee relations would occur if theemployees selected the Union as their bargaining represen-tative, and directed an employee not to sign an authoriza-tion card.Bermudez credibly related that on November 7 Kelleyasked if she had been contacted by any union man or re-ceived any calls. Bermudez responded in the negative.Lloyd credibly related that on November 9 Kelley calledher into Kelley's office. At that time, Kelley asked Lloyd ifshe knew anything about the Union. Kelley advised Lloydthat Kelley knew that as an employer she was not supposedto ask the question. Lloyd asserted she denied knowledge ofthe Union. Kelley then advised Lloyd the Union would onlycause a breakdown between the employees and the employ-ers, that the Union was not good, and was just like commu-nism.Lloyd related that later the same day, about 8 p.m., Kel-ley again called Lloyd into Kelley's office. At that timeKelley inquired why Lloyd had signed an authorizationcard. Lloyd denied signing an authorization card. Kelleythen advised Lloyd if the Union started bombarding herhouse to stay neutral.It is alleged that about the middle of November, atRespondent's premises, and in late November or early De-cember, at Adler's residence, Kelley created the impressionthat Respondent was engaging in surveillance of employees'union activities.Moore credibly related that, on November 6, KelleycalledMoore into her office. Kelley then advised Moorethat she was not supposed to talk to him about the Union,but she had to know where he stood because she and Adlerwere planning trips in the future, and wanted to know that15Adler asserted that on Sunday,November 5, after he returned fromTokyo Leereported that Griffith had gone to Hilo [on Hawaii]with a lot ofmerchandise Adler then acknowledged that this event occurred in Septem-ber It is patent that it was not related to the events at the time of discharge.Adler also asserted that Lee complained that Griffith would be late forwork on occasions,or take a long lunch hour There is no evidence that thesedeficiencies,if they existed,were ever called to the attention of Griffith.Respondent makes no such contention herein.I find no merit to Respondent'spurported reasons for its failure to rein-state Griffith.the organization was going to run smoothly while they weregone. Kelley then advised Moore she had found out that hehad attended a union meeting, and wanted to know thereason.Moore responded that there was a low moralethroughout the organization and he went to the meeting tofind out more details Kelley then inquired how he wasgoing to vote if it came to an election. Moore responded thathe would vote for whoever was looking after his paycheck.The events at Adler's residence follow.It is alleged that in late November or early December, atAdler's home, and on December 13 at Respondent's prem-ises,Kelley threatened to sell the business and close theoperations in reprisal for employees selecting the Union.Gerold Benjamin Hirsch related that he had dinner at theAdlers' near the end of October or early November. At thattime, Adler advised Hirsch, who was not an employee, thathe wanted Hirsch to help at the Christmas season. Adleralso mentioned a position opening in Hong Kong. Hirschassertedthat both Adler and Kelley were present. Hirschrelated that it was Adler who asserted they might closedown the business if the Union came in. Since Hirsch wasnot an employee at the time in question, and no employeeswere present, I will recommend dismissal of those portionsof paragraph VI(e) and (h) which relate to conversations atAdler's home.Lee related that, on December 13, immediately after theelection, Kelley asked him how he voted and he respondedthat she already knew. Kelley then inquired if he was happy,now that he had a union. Kelley then advised he would notbe happy long because after Christmas they were going tosell the store. Since I have found that Lee was a supervisorat the time in question, and no employees were presentduring this conversation, I will recommend dismissal ofthose portions of paragraph VI(h) which relate to this con-versation.It is alleged that on December I Adler and Kelley prom-ised an employee an increase in salary to induce him to voteagainst the Union.Lee related that on November 7 Adler advised that heintended to raise Lee's salary from $800 a month to $856.67a month. Lee asserted he was not given a reason, but laterlearned that it related to payment for his overtime.Since Lee was a supervisor at the time in question, I willrecommend dismissal of the allegations of paragraph VI(i)of the complaint.It is alleged that, on December 13, Kelley interrogatedemployees as to how they had voted in a Board election,held that day, and that Kelley threatened to°withhold prom-isedChristmas bonuses, because they had selected theUnion, and that Kelley demanded that the employees payall outstanding charge accounts, thereby changing the terms,of repayment, in retaliation for the employees selecting theUnion.Bermudez credibly related that on December 13, after theelection,Kelley called Bermudez into Kelley's office andadvised Bermudez that she was not working for Kelley butfor the Union. Later, Kelley advised that she would have topay all of her charge account, which was over $1,000, by thefollowing payday. Bermudez related that previously she hadpaid $100 a month on the account. Kelley also advisedBermudez that be-cause of the union election no Christmas 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDbonuses would be granted, and that she would not receivea nickel raise even if she had to picket.16Lloyd related that, on December 13, after the election,Kelley advised her that she would have to pay off her chargeaccount. Lloyd asserted that the total was $65 and that shehad been previously advised by Courtney, the bookkeeper,that it did not matter when she paid the account as it wasonly a $65 item."Discharge of Moore-December 13George E. Moore had been an independent entrepreneurin the jewelry business in Hawaii. He was employed onSeptember 28 as a gemologist,appraiser,and salesclerk.Moore was the union observer at the election, on December13, a Wednesday, and signed the tally of ballots. Wednes-day was Moore's day off, and he left immediately after theelection, which was held before the store opened at 10 a.m.Moore credibly related that about noon Adler, by tele-phone, advised that he was accepting Moore's resignationas of the previous Saturday, December 9, and that they hadwired Denver for a replacement. Moore advised Adler thathe didn't recall having resigned. Moore related that Adlerthen advised "Oh, yes, at the conclusion of this argumentthat we had Saturday, you said you had had enough, andyou walked away from me, and I took that to indicate thatyou quit your job." Moore related that he had worked onSunday and Tuesday, following the episode of Saturday.Moore advised Adler that if he had quit he would not haveworked on Sunday and Tuesday.Moore related the events of Saturday, December 9. Sever-al days prior to December 9, Moore, with Adler's assistance,had sold a $3,200 ring to a man and woman who were notmarried. Adler explained they needed a 20-percent down-16 Bermudez related that she wasnot employedby Respondentat Christ-mastime,1971, and did not know ifthere had been a Christmas bonus.17Kelley didnot appear as a witness.Adler relatedthat he and Kelley weremarried in Honolulu onFebruary 14, 1973. Adler relatedthat he andKelley,then Mrs.Adler,leftHonoluluon February19 and went to Japan,Okinawa,Hong Kong,Bangkok,Tel Aviv, London, Antwerp,and Denver.Adler as-serted that in Tel Aviv, Kelley had agallstone problem.A doctor came tothe hotel and advised that her problem could not be diagnosed without herentering a hospital for2 or 3 days. Adler acknowledged they had arrived inTel Aviv on Wednesday, March 7, and left onFriday,March 16.The precisedate of thegallstone problem is obscure.They werenot scheduled to arrivein Denveruntil April 9. Adler related that theyhad coverage of Blue Crossand Blue Shield in Denver,and wrote immediately to Denver, to Adler'sdoctor,to make the proper arrangements,and to have the gallstone problemdiagnosed.Adler assertedthat previouslyKelley was in the hospital fromJanuary 10 to January 13,inDenver,for major surgery on her eye. Thestitches were removed in Honolulu.Adler was askedwhy hiswife was not present at the hearing,on April 9.He responded, "She is consulting first with a doctor in San Diego,and thenthey are going back withher younger brother, who had thesame kind ofsurgery,and the whole thing had beenscheduled since January.To the extent the testimony of General Counsel'switnesses,set forth indetail,involved Kelley,who did not appear,I am constrained to find therecitationscredible.In so finding,Iam not impressed with Respondent'sexplanation of the reason forKelley'snonappearance.Adler acknowledged that the terms of employee credit requirea downpay-ment of 20 percent,with the balancepayable over a periodof 12 months.Adler assertedthe reason the employeeswere told to pay up theiraccounts,immediately after the election,was becausetheiraccountswere delinquent.Ido not credit Adler.Respondent's contentionthat no Christmasbonuses had been promised,and therefore were not revoked,iswithout substance.payment. The young lady proffered $300, and Adler notedit on the sales slip and recorded it on the cash register. Atthat time, Adler was called away to answer a telephone call.The couple then explained to Moore, that they needed themoney for Christmas purchases, and Moore returned themoney. Moore removed the slips from the cash register andattached a penciled note that no deposit had been received,and placed it with the ring in the safe. Moore asserted, thefollowing morning, he explained the transaction to Court-ney, the bookkeeper. Moore acknowledged he did not ex-plain it to Adler, acknowledging that this would be askingfor trouble. The following Saturday, December 9, whenCourtney was unable to account for the missing $300,Moore advised Adler of what had occurred. Moore assertedthat Adler indicated that Moore might have absconded withthe money. This infuriated Moore, who exhibited the whitesales slip, which is customarily given to the customer as areceipt when money is paid down, still attached to the pur-chase.Moore acknowledged he told Adler that he hadenough of this, and walked away. Thereafter, Adler advisedMoore that Adler was sorry that Moore felt that way, butMoore had lost the Company a big sale.Moore related that it was customary, at closing time, forAdler to designate those who were to work on Sunday.Moore explained that he and Lee alternated Sundays. Ini-tially,Adler advised Lee he was to work. When Mooreadvised that it was his Sunday, as Lee had worked the priorSunday, Adler advised Moore to come in on Sunday, whichMoore did.Moore related that on Sunday evening, December 10, atthe close of business, Adler mentioned the fact that Moorewas off on Monday, but should come in on Tuesday, De-cember 12, which Moore did. Moore related that, on Tues-day evening, Adler advised him, "Tomorrow is your day off,but don't forget you have to come in to vote."Moore is a graduate of the Gemological Institute ofAmerica,and is a gemologist.Moore related that, on occa-sion, he was asked by Adler to take repair work home, todo it in his own workshop. He also, on occasion, madeappraisals for Respondent. When Adler called Moore onWednesday,he was completing an appraisal at home.Moore was paid extra, by Respondent, on a percentagebasis, for these appraisals, and the cost was then charged tothe customer. It appears undisputed that Moore completedthis appraisal, and billed Respondent for it, after his dis-charge. 8IsAdler asserted that on Saturday,December 9, Moore advised him thatat this stage of life Moore was not about to change his way of doing things,thatMoore did not approve of the manner in which Adler ran the business,and that Moore was quitting.Adler asserted he responded that he wasaccepting the resignation, that he hoped theywould remain friends, and thatMoore did not have to work there.Adler related that later in the day, at thetime of closing,Moore approached him and advised that he was going to beshorthanded on Sunday,and inquiredifAdlerwould mind if he came in tohelp. Adler asserted h-, responded that he welcomed this because there wereno hard feelings.Adlerthen asserted that he advised Moore that he did notwant him as an employee as long as he had resigned, but "that he waswelcome to come back on Sunday for the day,to help us out until we couldmake other arrangements."Adler's explanation was that it was impossible onSaturday night to get enough help for Sunday morning.Adler described Moore's days off as Mondays and Wednesdays. Adlerrelated that on Sunday evening Moore advised that he had appraisal workto finish,which he was doing at home.Adler acknowledged that this workwas completed and Respondent was billed for it. Adler made no reference HOUSE OF ADLER235Alleged DiscriminationAgainst Lloyd-December 17It is alleged that Kelley interfered with and preventedLloyd from completing sales from which Lloyd would havereceivedcommissions,because of Lloyd's union activities.Lloyd related that on Sunday, December 17, on severaloccasions,while she wasstartingtomake a sale, Kelleywould interrupt and take the customer. Lloyd asserted thecustomerwould walk in and Lloyd would inquire if theyneeded help and attempt to sell them merchandise. At thispoint Kelley would walk up and interrupt and start talkingto the customer. Lloyd voluntarily left and waited on othercustomers.Lloyd related that she was paid a salary plus a1-percentcommission.Lloyd had been employed, initially, in the middle of Sep-tember. Lloyd asserted that the totalcommissioninvolvedin the four or five sales which Kelley completed approxi-mated$5. Lloyd asserted that, prior to the election on De-cember 13, Kelley did not interfere with a saleunless it wasa large sale.Lloyd voluntarily quit on December 18. Gener-al Counsel does not contend that Lloyd's separation consti-tuted a constructive discharge.I am unable to find from the recitation that Lloyd suf-fered any reductionin earningsas a result of Kelley's inter-ference.Accordingly, I will recommenddismissal of theallegationsof paragraph X of the complaint.Reduction of Hours ofBermudez,Commencing December 25It is alleged that commencing December 25, Respondentreduced the work hours of Bermudez in reprisal for theUnion having won a Board-conducted election of Decem-ber 13.Bermudezcredibly related that, prior to the election, shewas scheduled to work 40 hours a week, and averaged 42 or43 hours per week. After the election, Kelley posted a sched-ule reducing her hours to 32 hours a week, for the weekcommencingDecember 25, and each of the following weeksuntil the beginning of February, when she was returned tothe regular 40-hour week.Bermudez related that during the Christmasseason, Re-spondent hired new employees whom she identified as Chi-co, Harriet, Jean, and Sandra. These new employees werescheduled for a 40-hour week each during the period into or explanation or denial of the fact that Moore worked on Tuesday.Adler related that he did not see Moore on Wednesday,but learned thatMoore had advisedsomeof the employees that Moore would be back onThursday. Adler acknowledged he then called Moore and advised Moorethat he had resigned and that Adler was accepting his resignation. Adlerasserted that Moore inquired if he had not been reinstated since he hadworked on Sunday, and Adler asserted he responded that he had not.To the extent the recitation of Adler is at variance with that of Moore, IcreditMoore.I find it unnecessary to treat with the fact that Moore returned and workedon December 19 and 20, in an attempt to assist Respondent to update itsinventory. It is apparent, from the record, that the inventory was inaccurateby reason of a number of factors,such as sales slips not being properlyrecorded,jewelry being shipped to other stores and not properly taken offthe inventory,and for other reasons.I find none of the recitation relative tothis inventory is relevant or material to the issues presented herein.question. Bermudez acknowledged that some of these em-ployees spoke Japanese, while Bermudez speaks Philippino,Ilocano, and Tagalog. Bermudez is a native of the Phil-ippines. Bermudez acknowledged there was an influx ofJapanese tourists in Hawaii in the latter part of Decemberand that Respondent did advertise in Japanese tourist news-papers.19Reprimand Letters to Lee-February 12 and 16By amendment during the hearing, it is alleged that repri-mand letters issued to Lee on February 12 and 16 wereissued because Lee had engaged in union activities andconstituted interference, restraint, and coercion.It is undisputed that on February 12 Adler, by letteradvised Lee as follows:You have been directly involved with two incidentsof customers switching stones in the past eight months.This carelessness constitutes a serious economic lossto the House of Adler.Repetition of these incidents is cause for immediatesuspension from duties and/or dismissal20Lee credibly related that it was the first warning letter hehad received, and that he was the first employee to receivea warning letter. Lee then recited the background. Lee relat-ed that on July 24 he showed diamonds to two ostensiblecustomers, with a security guard watching. It is undisputedthat one of the customers switched an imitation diamondfor a real diamond. Immediately after the customers left,Lee became suspicious, ascertained that the diamond hadbeen switched, and pursued and caught the customers.However, for unexplained reasons, they were not prosecut-ed, allegedly because there was insufficient evidence?'Lee asserted the second alleged incident occurred on Feb-ruary 10. He identified the customer by name. The customerand his wife had previously purchased a diamond, and de-sired the ring size modified. Lee then interested them in alarger diamond, and a more perfect stone. Lee exhibited twodiamonds, and the customer selected one of them. Lee re-turned the other diamond to Kelley. Lee credibly relatedthat it was then Kelley's duty to examine the diamond andto weigh it, which she failed to do. Lee asserted that 2 dayslater,Kelley advised that the customer had switched a dia-mond. Lee looked at the diamond and was positive it wasthe same diamond. Lee then suggested, since he knew theidentity of the customer, and the customer was returning to19Adler acknowledged that three of the identified employees were hiredbecause they spoke Japanese and the Respondent anticipated business fromJapanese tourists. It appears undisputed that Respondent caused to bemailed some 10,000 letters, from Europe to Japan, in anticipation of thisinflux of Japanese business.Respondent also advertised in Japanese lan-guage newspapers and on Japanese language radio and television.Adler acknowledged that after the hiring of the Japanese speaking employ-ees, the hours of Bermudez and Lloyd were reduced. I have found that Lloydwas voluntarily separated on December 18, prior to the event in question.Adler made no explanation, by way of ,justification, of the need for thereduction in Bermudez' hours2e A postscript indicates that the copy was placed in "permanent employeefile"21While Lee asserted the value of the missing diamond was $30,0003 Adlerasserted that he had recouped the loss, from the insurance company, in theamount of $8,000. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe store, that Adler confront the customer with his accusa-tion, and report the matter to the police. Adler respondedthere was no need to do that. Lee related that, after the letterwas issued, he requested Adler to withdraw the accusation,which Adler refused to do.22It is undisputed that on February 16, by letter, Adleradvised Lee as follows:Over the past two months, your commissions haveshown a sizable decrease.With business being as good as it is, and very fewnew employees hired, there is no excuse for your lackof sales.Iwill be looking for an improvement in your sales,and a review of same will be made in the near future.Lee denied that his commissions had fallen off for aperiod of 2 months, immediately preceding February 16.Lee's record of commissions, produced by Respondent,substantiates this assertion of Lee. According to these rec-ords,Lee's commissions were: July, $99.57; August,$100.43; September, $100; October, $190.07; November,$226.38;December, $348.01; January, $80.81; February,$74.36; and March, $134.Lee related that in January he spent 1 week doing inven-tory for the fiscal year and spent additional time preparingwork to be sent to jewelers for mounting or repair.Concluding FindingsInterference,Restraint,and CoercionI have found,supra,that on November 7 Kelley interro-gated Bermudez relative to her union activities; that, onNovember 9, Kelley interrogated Lloyd relative to herunion activities; and that, on November 6, Kelley interro-gated Moore as to his union activities.While interrogation of an employee as to union member-ship, activities, and desires, or that of fellow employees, hasbeen held not to beper seunlawful, Board decisions requirethat there be a legitimate reason for inquiry, which must beconducted with appropriate safeguards.Blue Flash Express,109 NLRB 591.The Board has identified the areas permitting interroga-tion, i.e., clarification of the union's claim to majority status22 Adlerassertedthatthe first gem switchcost Respondent $8,000.This isobviouslyinaccurate since that amount was recovered from the insurancecompany.Adler asserted the second switch was a switch from a 2-1/2 caratdiamond toa white garnet,which wasworthless.Adleracknowledged re-coveringinsurance on the first stone.Adler acknowledged they did not reportthe second incident to the police.Adler deniedthat Lee requested the matterbe reportedto the policeor that thecustomerbe confronted.On thisconflictI credit Lee.Adlerasserted his reasonfor not reporting it tothe police was that hewould have had to report it tothe insurancecompany.Adler was reluctantto reportit to the insurancecompanyfor fearthat hisinsurance would becancelled.On the matterof whetherthe second stone had actually beenswiched,I credit the recitation of Lee.21 It is patent from the recordthatafter the separationofMoore, Leeassumedsome of thedutiesformerly performed by Moore,which requiredexpenditureof time andwere in the nonselling area.Adler wasnot questioned relative tothisletter and made no explanationof the reason for its issuance.Likewise,Adler did notexplain why thesereprimand letters were sentto Lee,when no written reprimands had beensentto anyother employee at any time.to determine whether recognition should be extended, andthe investigation of facts concerning issues raised in a com-plaint,where such interrogation is necessary in preparingthe employee's defense for the trial of its case. Such interro-gation requires safeguards which have been enumerated bythe Board.Johnnie's Poultry Company,146 NLRB 770, 775.None of the safeguards, including voluntary participationand assurance of freedom from reprisals, was taken herein.Accordingly, for the reasons stated, I find the interroga-tion of the named employees by Kelley constituted coercionand was violative of the proscriptions of Section 8(a)(1) ofthe Act.24I have found that on November 6, in conversations withBermudez and Moore, Kelley created an impression of sur-veillance of the employees' union activities.It is patent from many Board decisions, with court ap-proval, that the creation of an impression of surveillance isviolative of the proscriptions of Section 8(a)(1) of the Act.I find accordingly.Ainsworth Manufacturing Company,131NLRB 273.I have found,supra,that on November 9 Kelley advisedLloyd that selection of the Union would cause a breakdownbetween the employees and the employers, and advised hernot to sign an authorization card. I have found,supra,that,on December 13, immediately after the election, Kelley ad-vised Bermudez and Lloyd that they would have to forth-with pay all of the balance on their charge accounts, thuschanging the terms of repayment as retaliation for the em-ployees selecting the Union as their collective-bargainingrepresentative. At the same time, Kelley advisedBermudezthat because of the union election no Christmas bonuswould be granted.It ispatent that threats of economic retaliation, and thetaking of economic retaliation because employeesengage inunionactivities, each constitute coercion and are violativeof the provisions of Section 8(a)(1) of the Act. I find accord-ingly.Bell Manufacturing Division, Di Giorgio Leisure Prod-ucts, Inc.,192 NLRB 570.I have found,supra,that on February 12 and 16 warningletters were issued to Lee. Counsel for General Counsel, inhis brief, accurately describes these warnings as spurious,and assertsthe true motive behind the letters was retalia-tion. I have found that Lee was a supervisor at the time heengaged in union activities in November and December.However, counsel for General Counsel accurately, in hisbrief, asserts that Lee no longer possessed or exercised su-pervisory authority at the time the warning letters wereissuedand is entitled to the protection of the Act. Moreimportantly, this is a small store, with 10 employees at mostin the unit. It is reasonable to infer that the retaliatorypurpose of these letters would not be misunderstood by theother employees, and the letters had an impact on the Sec-tion 7 rights of all of the employees.Accordingly, for the reasons stated, I find that the is-suance of these warning letters was coercive and violativeof the provisions of Section 8(a)(1) of the Act.SouthwireCompany,133 NLRB 83, 98=100.u Respondent,in itsbrief, contends that Kelleywas neither a supervisornor an agent. I have found to the contrary,supra. HOUSE OF ADLER237The Discharges of Griffith,Bermudez, and Lloyd-November 2The single question to be resolved relative to the dis-charges of Griffith, Bermudez, and Lloyd is whether theywere discriminatorily motivated.The evidence establishes that Griffith was the prime mov-er in the organization of the employees and was the one whocontacted the union representative and arranged for a meet-ing of identified employees with the Union. These activitiesof Griffith commenced on Wednesday, October 25, and theunion meeting was on Saturday, October 28. I have foundcredible Lee's recitation that, by letter, he promptly advisedAdler and Kelley of these events. I have also found, fromthe recitation of Adler, that Adler and Kelley had knowl-edge of these events prior to the discharges. I have foundthat, prior to the discharges, Kelley inquired of Lee as to theidentity of the Union which was attempting to organizeRespondent's store, and that Lee advised it was the RetailClerks International. I have also found that Kelley inquiredas to who attended the union meeting and that Lee suppliedthe names of Griffith, Lloyd, Bermudez, and Moore. It wasnot until that information had been supplied, and in a fol-lowing telephone call from Kelley to Lee, that Lee wasadvised summarily to discharge the three named employees,ostensibly to cut expenses. The total lack of substance forthis asserted reason is adequately demonstrated by the factthat Respondent rehired Bermudez on November 7 andLloyd on November 9.Respondent's effort to attribute the discharges to Lee, asdistinguished from Kelley, was disputed by Lee, whom Ifind to be a credible witness. While Respondent asserted thenamed employees refused to take orders from Lee, it isobvious from Lee's letter of November 1 that his principalcomplaint about employees not following his orders relatedto David Peterson, a new employee, against whom no actionwas taken.In numerous cases, the Board and courts have held thatdirect knowledge of an employee's union activities is not asine qua nonfor finding that an employee has been dis-charged because of such activity but may be inferred fromthe record as a whole. The small number of employees, andthe abruptness and timing of the discharge, are among thefactors considered.Wiese PlowWelding Co., Inc.,123NLRB 616.The unexplained coincidence of time with respect to theprincipal events has been found to be no coincidence at all,but rather part of a deliberate effort by the management toscotch the lawful measures of the employees before theyhave progressed too far toward fruition. The court held thatif employees were discharged partly because of their partici-pation in the campaign to establish a union, and partlybecause of some neglect or delinquency, there is nonethelessa violation of the Act.N.L.R.B. v. Jamestown Sterling Corp.,211 F.2d 725 (C.A. 2).The existence of some justifiable grounds for discharge orlayoff is no defense if it was not "the moving cause."Wells,Inc, v. N.L.R.B.,162 F.2d 457, 460 (C.A. 9).The abruptness of a discharge, and its timing, have beenfound to be persuasive evidence as to motivation.N.L.R.B.v.Montgomery Ward & Co.,242 F.2d 497, 502 (C.A. 2);N.L.R.B. v. Southern Desk Company,246 F.2d 53, 54 (C.A.4).In view of the above facts, I find that Respondent's pur-ported reasons for the discharges of Diane Griffith, NancyBermudez, and Jessica Lloyd on November 2 were pretex-tuous and the real reason and moving cause was the unionactivities of said employees, and said discharges constituteddiscrimination to discourage membership in the Union, andare violative of the provisions of Section 8(a)(3) and (1) ofthe Act.Discharge of Moore-December 13It is undisputed that Moore was the union observer at theelection on December 13. The election was held prior to theopening of the store at 10 a.m. Wednesday was Moore's dayoff.About noon, Adler, by telephone, advised Moore thathe was accepting Moore's resignation, which he assertedMoore had proffered Saturday, December 9. It is undisput-ed that Adler and Moore had a dispute on December 9,which concluded with an offer on Moore's part to discontin-ue his employement by Respondent. However, thereafter,Moore worked on Sunday and Tuesday, December 10 and12. It is patent from this record that Moore, on Wednesday,considered the events ,of the previous Saturday as havingbeen laid at rest, particularly by reason of his employmentthereafter. It follows, and I find, that Moore's separationwas a discharge, not a resignation. Respondent has ad-vanced no justification for the discharge 25 The effort ofRespondent, in its brief, to imply that Moore left voluntarilyon December 20 requires no explication. Moore returned onDecember 19 and 20 only to aid in locatingitems missingfrom the inventory. He was not reemployed at that time.In view of the above facts, I find that Respondent's pur-ported reasons for the separation of Moore, because of hisasserted resignation on December 9, were pretextuous andthe real reason and moving cause for the discharge ofMoore, on December 13, was the union acitivites of saidemployee, and said discharge constituted discrimination todiscourage, membership in the Union, and is a violation ofthe provisions of Section 8(a)(3) and (1) of the Act.Reduction of Hoursof Bermudez-December 25 to February 1It isundisputed that Bermudez worked a 40-hour sched-ule each week, and averaged 42 or 43 hours per week, priorto the election. After the election, commencing the week ofDecember 25 and continuing until early February,Bermu-dez' hours were reduced to 32 hours a week. Respondent'sonly explanation was that they hiredsome Japanese-speak-ing employees to wait on the Japanese-speaking tourists,whom they anticipated would patronize the store by reasonof Respondent's extensive advertising in Japaneselanguageperiodicals, radio, and television.Absent any showing of economic justification, I am con-strained to find that Respondent's reduction of Bermudez'25While Adler asserted that at the time he advised Moore of his separation,Adler had -made arrangements to hrang,Be 1 from Detver to replace Moose,Adler acknowledged that Bell had never, in fact, replaced Moore. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDhours was further retaliation for the union activities of Ber-mudez, and was thus discriminatorily motivated and viola-tive of the provisions of Section 8(a)(3) and (1) of the Act.recommendthat Respondent be orderedto cease and desistfrom in any manner infringing upon rightsguaranteed to itsemployees by Section 7 of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices, I will recom-mend that it cease and desist therefrom, and take certainaffirmative action designed to effectuate the policies of theAct.It has been found that Respondent discriminatorily dis-charged Diane Griffith on November 2, 1972, and GeorgeMoore on December 13, 1972, and has failed and refusedto reinstate them. Accordingly, I recommend that Respon-dent offer Diane Griffith and George Moore immediate andfull reinstatement to the former or substantially equivalentposition of each, without prejudice to seniority or any otherrights or privileges previously enjoyed by them, dismissing,if necessary, any employee hired since the day of each dis-charge. I have also found that Respondent discriminatorilydischarged Nancy Bermudez and Jessica Lloyd, on Novem-ber 2, and reemployed Nancy Bermudez on November 7and Jessica Lloyd on Nov 9. I have also found that Respon-dent discriminatorily reduced the hours of Nancy Bermu-dez during the period from December 25 until earlyFebruary 1973. It is recommended that Respondent makeeach of the named discriminatees whole for any loss of payeach may have suffered by reason of the discriminationagainst each. The loss of pay, relative to the discharges, shallbe based on the earnings each would normally have earnedfrom the date of discharge until the date each is or wasoffered re' tatement, less the net earnings of each duringsaid period.aid backpay shall be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289. Interest on backpayshall be computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716. In addition, Nancy Bermu-dez shall be made whole for any loss of pay she may havesuffered by reason of her reduction in hours, during theperiod her hours were reduced, with interest as provided.Iwill also recommend that Respondent be ordered torevoke and rescind the reprimand letters issued to Lee onFebruary 12 and 16.It is also recommended that Respondent be ordered tomake available to the Board, upon request, payroll andother records to facilitate checking the amount of earningsdue.In view of the nature of the unfair labor practices com-mitted, the commission of similar and other unfair laborpractices reasonably may be anticipated. I shall thereforeConclusions of Law1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.Retail Store Employees' Union, Local 480, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.3.By engaging in the conduct set forth in the sectionentitled "Interference, Restraint, and Coercion," to the ex-tent therein found, Respondent has engaged, and is engag-ing, in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminating with respect to the hire and tenureof employment, and terms and conditions of employment,of Diane Griffith, George Moore, Nancy Bermudez, andJessica Lloyd, thereby discouraging the free exercise ofrights guaranteed by Section 7 of the Act, Respondent hasengaged, and is engaging, in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, upon the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following:RECOMMENDED ORDER 26House of Adler, its officers, agents, successors and as-signs shall:1.Cease and desist from:(a)Discouraging membership in Retail Store Employees'Union, Local 480, AFL-CIO, or any other union, or dis-couraging free exercise of rights guaranteed by Section 7 ofthe Act, by discriminating against any employee in regardto his hire or tenure of employment, or any term or condi-tion of employment.(b) Interfering with, restraining, or coercing its employ-ees by interrogating them relative to their union activity orthe union activity of other employees in a manner violativeof the provisions of Section 8(a) (1) of the Act.(c)Threatening economic retaliation, or engaging there-in, by announcing discontinuance of a Christmas bonus, ora reduction of hours of employment, or by issuing warningletters.(d)Creating an impression to employees that Respon-dent has engaged, or is engaging, in surveillance of employ-ee union activity.(e) In any other manner interfering with, restraining, or26In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and Recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes HOUSE OF ADLERcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistthe above-named Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in any other concerted activity forthe purpose of collective bargaining or any other mutual aidor protection, or to refrainfromanyand all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment,as authorized in Section 8(a)(3)of the Act, as modified by the Labor Management andDisclosure Act of 1959.2.Take the following affirmative action, designed to ef-fectuatethe policies of the Act:(a)Offer to Diane Griffith and George Mooreimmediateand full reinstatement to the former or substantially equiva-lent position of each, without prejudice to the seniority orother rights and privileges previously enjoyed by each, andmake each whole for any loss of pay each has suffered byreason of Respondent's discrimination against each, in ac-cordance with the recommendation set forth in The Reme-dy herein.(b)Make Nancy Bermudez and Jessica Lloyd whole foranyloss of pay each has suffered by reason of Respondent'sdiscrimination against each,in accordance with the recom-mendation set forth in The Remedy herein.(c)Revoke and'rescind warning letters issued to KimLee, on February 12 and 16, 1973.(d) Preserve and make available to the Board, or itsagents,upon request,for inspection and reproduction, allpayroll records,social security reports, timecards,personnelfiles, and all other records necessary to analyze, computeand determine the amount of backpay to which Diane Grif-fith,George Moore, Nancy Bermudez and Jessica Lloydmay be entitled under the terms of this Decision.(e)Post at its place of business,inHonolulu,Hawaii,copies of the attached notice marked "Appendix." 27 Copiesof said notice, to be furnished by the Regional Director forRegion 20, after being signed by Respondent's representa-tives, shall be posted by the Respondent and maintained byit for 60 consecutive days thereafter, in conspicuous places,including each of Respondent's bulletin boards. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 20 in writing,within 20 days from receipt of this Decision, what steps ithas taken to comply herewith. It is further recommendedthat unless Respondent shall, within 20 days from the re-ceipt of this Decision, notify said Regional Director in writ-ing, that it will comply with the foregoing RecommendedOrder, the National Labor RelationsBoard issuean Orderrequiring that Respondent take the action aforesaid.IT IS FURTHER RECOMMENDED that the allegations of para-graph VI(e) relative to conduct at the president's residence,the allegations of paragraph VI(h) and (i), and the allega-tions of paragraph X of the complaint be dismissed.27 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates Government239WE WILL NOT discourage membership in Retail StoreEmployees' Union, Local 480, AFL-CIO, or any otherunion,or discourage the free exercise of rights guaran-teed by Section 7 of the Act, by discriminatingagainstany employee in regard to his hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT interfere with, restrain, or coerce ouremployees by interrogating them relative to their unionactivity or the union activity of other employees in amanner violative of the provisions of Section 8(a)(1) ofthe Act.WE WILL NOT threaten economic retaliation,or engagetherein, by announcing discontinuance of a Christmasbonus, or a reduction of hours of employment, or byissuing warning letters.WE WILL NOT create an impression to employees thatwe have engaged or are engaging in surveillance ofemployee unionactivity.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join orassist'the above-named Union, or any otherlabor organization, to bargain collectively through rep-resentativesof their own choosing,and to engage inany concerted activity for the purpose of collectivebargaining or other mutual aid or protection, or torefrain fromany andall such activities,except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organization asa condition of employment,as authorized in Section8(a)(3) of the Act,as modifiedby the LaborManage-ment Reporting and Disclosure Act of 1959.WE WILL offer to Diane Griffith and George Mooreimmediate and full reinstatement to the former or sub-stantially equivalent position of each, without preju-dice to the seniority or other rights and privilegespreviously enjoyed byeach, and we will make whole forany loss of pay each has suffered by reason of ourdiscrimination against them.WE WILL make Nancy Bermudez and Jessica Lloydwhole for any loss of pay each has suffered by reasonof our discrimination against them.WE WILL revoke and rescind the warning letters is-sued-toKim Lee, on February 12 and 16, 1973.All of our employees are free to join, or to refrain fromjoining, Retail Store Employees' Union, Local 480, AFL-CIO, or any other labororganization.HOUSE OF ADLER(Employer) 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedByThis notice must remain posted for 60 consecutive days(Representative)(Title)from the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-This is an official notice and must not be defaced byed to the Board's Office, 1311 Kapiolani Boulevard, Suiteanyone.308, Honolulu,Hawaii 96814, Telephone 808-546-5100.